Citation Nr: 0304173
Decision Date: 03/10/03	Archive Date: 06/02/03

DOCKET NO. 02-00 044               DATE MAR 10, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Boston, Massachusetts

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for service connection for a psychiatric disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to July 1974. He
also has service reportedly in the Army Reserve.

This appeal comes to the Board of Veterans' Appeals (Board) from a
September 2001 RO decision by the Department of Veterans Affairs
(VA) Regional Office (RO) located in Boston, Massachusetts that
denied the veteran's application to reopen a claim for service
connection for a psychiatric disorder.

FINDINGS OF FACT

1. In a September 1991 rating decision, the RO denied service
connection for a psychiatric disorder, and the veteran did not
appeal that decision.

2. Evidence received since the September 1991 RO determination is
so significant that it must be considered in order to fairly decide
the merits of the claim.

3. The veteran's current psychiatric disability, diagnosed as a
schizoaffective disorder, is of service origin.

CONCLUSIONS OF LAW

1. New and material evidence has been submitted since the September
1991 RO decision. and the claim for service connection for a
psychiatric disorder is reopened. 38 U.S.C.A. 5108. 7105 (2002). 38
C.F.R. 3.156 (2002).

2. The veteran' current psychiatric disability, diagnosed as a
schizoaffective disorder, was incurred in active service. 38
U.S.C.A. 1110 (West 2002); 38 C.F.R. 3.303 (2002).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The evidence of record at the time of the September 1991 decision
by the RO which denied service connection for a psychiatric
disorder is summarized. The service medical records show that at
the time of the November 1971 pre-induction examination, the
veteran gave a history of having or having bad be had or had had
depression or excessive worry, and nervous trouble of some sort.
His psychiatric condition was clinically evaluated as normal.

During service he was seen on in November 1972 for occasional
worries and depression, and a medical doctor reported that there
was no condition that would cause a defect in his reliability or
judgment. In November 1973, It was noted That he felt run down and
tired and that be bad trouble sleeping. It was reported that this
could be due to roommates who stayed up late and played loud music.
In December 1973 he reported that he had had trouble sleeping for
2 weeks. On his May 1974 service separation examination, be
reported that he did not have trouble sleeping, depression or
excessive worry or nervous trouble of any sort. Clinical evaluation
of the psychiatric condition was normal.

In the veteran's application for compensation benefits received in
June 1975 he indicated that the military doctors did not treat his
acne properly and this caused mental anguish. In a statement
received in April 1976 he reported problems with his nerves.

The veteran was admitted to a VA hospital in March 1978 with
complaints of feeling depressed with an inability to concentrate,
difficulty controlling his temper, job difficulties, and increasing
problems with his girlfriend. He reported that he had these
problems for a long time and that he had been seeing an outpatient
therapist for a few months.

3 -

The results of multiple examinations were that his problems were
long-standing. He was not felt to have a depressive illness as
such, and testing did not reveal real evidence of a psychotic
disorder. The diagnosis was schizophrenia, latent type.

In a March 1988 letter, W.K., M.D. reported that he had been
treating the veteran since 1987 and that the veteran had several
hospitalizations for paranoid psychosis.

In November 1989, J.H., Ph.D. reported that the veteran had been
under his care in psychotherapy for paranoid schizophrenia since
March 1985.

In October 1990, P.B. M.D., reported that be treated the veteran
from 1983 to 1984 for recurrent major depression with paranoia.

A January 1991 letter from the Massachusetts Mental Health Center
reflects that the veteran was treated at that facility from
December 1978 to 1983.

In February 1991 the RO denied service connection for major
depression with paranoia. The RO determined that this disorder was
not shown inservice or within a year following his release from
active duty. The veteran was notified of that decision and of his
appellate rights. He did not appeal this decision. Accordingly, the
February 1991 decision is final. 38 U.S.C.A. 7105.

Received in August 1991 was a response from the National Personnel
Records Center that a search for medical records pertaining to the
veteran's treatment which station in Italy in 1973 was negative.

In September 1991 the RO determined that new and material evidence
had not been submitted and confirmed the prior denial of service
connection for a psychiatric disorder. The veteran was notified of
this decision and his appellate rights in September 1991, but be
did not appeal. Accordingly, the September 1991 decision is final.
38 U.S.C.A. 7105. However, the veteran may reopen his claims by
submitting new and material evidence. 38 U.S.C.A. 5108 (West 1991).

- 4 -

New and material evidence means evidence not previously submitted
to agency decision makers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. See
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 3.156
(2002).

The evidence receive since the September 1991 decision includes a
February 2001 letter from P.P., M.D., a psychiatrist, who stated he
first saw the veteran in March 2000. Dr. P. reported that the
veteran had a long history of psychiatric problems and substance
abuse. Dr. P. reported that the veteran stated that his psychiatric
problems stared when be was drafted into the Army in 1972 and
changes from one unit to another were very stressful to him. His
psychiatric admissions bad taken place since his discharge from the
military in 1974. The diagnoses were schizoaffective disorder and
alcohol dependence in remission.

Extensive clinical records of psychiatric treatment were received
by the RO in 2001. These records pertain to treatment by the VA and
private health care providers since service, primarily in the
1990's. Treatment records from Massachusetts Mental Health Center
beginning in December 1978 note a history that the veteran's
psychiatric treatment history began in 1977 when his girlfriend
recommended that he seek treatment for anger control, and he saw a
psychologist for a while before he sought admission to the VA
hospital in March 1978.

The veteran testified at a bearing before the undersigned member of
the Board sitting at the RO in July 2002. He related that he first
sought psychiatric treatment after service in 1978 when he went to
the VA. He said his psychiatric problems began in service.

In February 2003 a VA psychiatrist examined the veteran and noted
that the veteran was on several psychiatric medications. At that
time the veteran stated that be became depressed and lonely when be
was stationed in Italy. He stated that he

- 5 -

would make friends who were then transferred out of his unit. He
stated that while in Italy he was sent to a psychiatrist who stated
what do you think I am, a travel agent. The psychiatrist apologized
for the remark and made another appointment. The veteran indicated
that he did not go. The examiner indicated that the veteran had a
significant history of hospitalizations beginning several years
after service to the 1990s.

Following mental status examination, the diagnosis was
schizoaffective disorder, in significant remission, on medication.
The examiner commented that the veteran's report that he saw a
psychiatrist while in Italy during service was credible and that
the veteran seemed to be suffering from depression while in the
service. The psychiatric examiner concluded that the depression in
service may serve as a nexus and link his post-military history of
significant mental illness.

To summarize, the evidence received since the September 1991 RO
decision includes an opinion from a VA psychiatrist who indicated
that the inservice depression may be related to his post service
mental illness. The Board finds that this evidence is new and
material and the claim is reopened.

Once a claim is reopened, the Board's final decision must be based
on a de novo review of the record. Evans v. Brown, 9 Vet. App. 273,
283 (1996).

In this regard, there has been a significant change in the law
during the pendency of this appeal with the enactment of the
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,
114 Stat. 2096 (2000). See 38 U.S.C.A. 5102, 5103, 5103A, 5107
(West Supp. 2002). This law defines the obligations of the VA with
respect to the duty to assist. The new law also includes an
enhanced duty to notify a claimant as to the information and
evidence necessary to substantiate claim for VA benefits. The final
rule implementing the VCAA was published on August 29, 2001. 66
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 3.102,
3.156(a), 3.159, and 3.326(a)).

- 6 -

First, with respect to the VA's duty to notify the veteran of
information and evidence needed to substantiate and complete an
application to reopen a claim for service connection, the RO wrote
to the veteran in March 2001 telling him what evidence was required
to process his claim for a psychiatric disability, including
notifying him of information only be could provide. He was
furnished release of authorization forms for his private treatment
and informed that the VA might be able to obtain these private
records.

In a second letter in May 2001, be was advised as to the need to
submit new and material evidence to reopen the claim. He was
advised that it was his responsibility to present evidence of new
and material evidence to reopen his claim, and the term "new and
material evidence" was explained to him. In the statement of the
case be was notified of the pertinent law and regulations.
Furthermore, the veteran had a bearing in July 2002. Also a VA
examination and an opinion has been obtained along with medical
records identified by the veteran. In light of the outcome of this
decision, the Board concludes that the requirements of the VCAA
have also been satisfied, and a decision on the merits at this time
does not violate the VCAA or prejudice the veteran. See Quartuccio
v. Principi, 16 Vet. App. 183 (2002) and Bernard v. Brown, 4 Vet.
App. 384 (1993).

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active military
service. 38 U.S.C.A. 1110 (West 2002).

Service connection may be granted for any disease diagnosed after
discharge when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (2002).

A veteran is presumed to have been in sound condition when
examined, accepted. and enrolled for service, except as to defects,
infirmities, or disorders noted at the time of examination,
acceptance, and enrollment, or where clear and unmistakable
evidence demonstrates that the injury or disease existed before
acceptance and enrollment. 38 U.S.C.A. 1111 (West 2002); 38 C.F.R.
3.304(b) (2002).

- 7 -

Additionally, where a veteran served continuously 90 days or more
during a period of war or during peacetime service after December
31, 1946, and a psychosis, becomes manifest to a degree of at least
10 percent within one year from the termination of service, such
disease shall be presumed to have been incurred in, or aggravated
by service, even though there is no evidence of such a disorder
during the period of service. 38 U.S.C.A. 1101, 1112, 1113 (West
2000); 38 C.F.F,. 3.307, 3.309 (2002).

Lay statements and testimony are considered to be competent
evidence when describing the symptoms of a disease or disability or
an injury. However, when the determinative issue involves a
question of medical causation, only individuals possessing
specialized training and knowledge are competent to render an
opinion. Espiritu v. Derwinski, 2 Vet.App. 492 (1992). The evidence
does not show that the veteran possesses medical expertise and it
is not contended otherwise.

Initially the Board notes that at the time of the induction
examination the veteran gave a history of psychiatric complaints.
However, the examination showed no pertinent abnormality and the
Board is satisfied that the psychiatric disorder was not present at
the time of entry into active duty. The veteran contends that be
saw a psychiatrist in Italy for depression. Attempts to obtain
these records have been unsuccessful. However the available service
records indicate that the veteran was seen at the dispensary for
depression and difficulty sleeping. Also, he made reference to
nervous problems in correspondence to the VA within a year
following his release from active duty. He was hospitalized in
March 1978 for psychiatric problems within four years following
service.

Additionally, Dr. P reported the veteran gave a history of
psychiatric problems starting in service, and the veteran's service
medical records support this history. Furthermore, the VA examiner
in February 2003 felt that the veteran's depression in service
might serve as a nexus and link to the veteran's post-military
history of significant mental illness.

8 -

While the VA psychiatrist's opinion was not set forth in conclusive
terms, this opinion when viewed in conjunction with the remaining
evidence, at the least, makes it as likely as not that the
psychiatric symptoms noted in service represented the onset of the
veteran's current psychiatric disorder. With consideration of the
benefit-of-the-doubt rule (38 U.S.C.A. 5107(b)), the Board finds
that the veteran's current psychiatric disorder is of service
origin. Thus service connection is warranted.

ORDER

The application to reopen a claim for service connection for a
psychiatric disorder is granted, and the underlying claim for
service connection for a schizoaffective disorder is granted.

ROBERT P. Regan 
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

- 9 -

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 10 -



